IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                 No. 99-50878
                               Summary Calendar


                         UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                    versus

          PATRICK GENE MALMSTROM, also known as Rick Malmstrom,

                                                  Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. MO-95-CR-50-12
                           --------------------
                               June 14, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

              Patrick Gene Malmstrom appeals his sentence following

remand for conspiring to commit, and aiding and abetting, bank

fraud.       Malmstrom   argues     that   the   district    court    erred   in

sentencing him under the intended-loss standard and that he was

sentenced in violation of his Sixth Amendment confrontation rights,

as   the    district   court’s    findings    regarding     which   loans   were

fraudulent      were   based   on   bald     assertions   contained    in     the




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 99-50878
                                      -2-

presentence report and the prosecutor’s unsworn statements at resentencing.

              In Malmstrom’s first appeal of his bank-fraud conviction,

the   only     issue   this   court      identified   for    remand    was   the

determination of the dates Malmstrom joined and left the criminal

venture.     See United States v. Morrow, 177 F.3d 272, 303 (5th Cir.

1999).     The issue whether the intended-loss standard applied was

thus not properly before the district court at resentencing.                 See

United States v. Marmolejo, 139 F.3d 528, 530-31 (5th Cir. 1998).

Since the Morrow court had determined that the intended- loss

standard was applicable, 177 F.3d at 301, the district court was,

and this panel is, barred by the law-of-the-case doctrine from

examining whether the intended-loss standard applied.                 See United

States   v.     Becerra,   155 F.3d 740,   752-53     (5th   Cir.   1998).

Furthermore, as the issue of which loans were fraudulent was also

not properly before the district court on remand, see Marmolejo,
139 F.3d at 530-31, Malmstrom had no right to raise that issue.

              AFFIRMED.